Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 1 of 74




                        EXHIBIT A
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 2 of 74




                                                                   001
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 3 of 74




                                                                   002
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 4 of 74




                                                                   005
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 5 of 74




                                                                   006
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 6 of 74




                                                                   007
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 7 of 74




                                                                   008
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 8 of 74




                                                                   009
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 9 of 74




                                                                   010
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 10 of 74




                                                                    011
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 11 of 74




                                                                    012
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 12 of 74




                                                                    013
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 13 of 74




                                                                    014
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 14 of 74




                                                                    015
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 15 of 74




                                                                    016
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 16 of 74




                                                                    017
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 17 of 74




                                                                    019
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 18 of 74




                                                                    020
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 19 of 74




                                                                    021
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 20 of 74




                                                                    022
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 21 of 74




                                                                    023
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 22 of 74




                                                                    025
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 23 of 74




                                                                    026
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 24 of 74




                                                                    027
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 25 of 74




                                                                    028
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 26 of 74




                                                                    029
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 27 of 74




                                                                    030
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 28 of 74




                                                                    031
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 29 of 74




                                                                    032
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 30 of 74




                                                                    033
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 31 of 74




                                                                    034
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 32 of 74




                                                                    035
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 33 of 74




                                                                    036
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 34 of 74




                                                                    037
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 35 of 74




                                                                    038
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 36 of 74




                                                                    039
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 37 of 74




                                                                    040
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 38 of 74




                                                                    041
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 39 of 74




                                                                    042
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 40 of 74




                                                                    043
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 41 of 74




                                                                    045
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 42 of 74




                                                                    046
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 43 of 74




                                                                    047
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 44 of 74




                                                                    048
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 45 of 74




                                                                    049
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 46 of 74




                                                                    050
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 47 of 74




                                                                    051
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 48 of 74




                                                                    052
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 49 of 74




                                                                    053
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 50 of 74




                                                                    054
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 51 of 74




                                                                    055
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 52 of 74




                                                                    056
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 53 of 74




                                                                    057
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 54 of 74




                                                                    061
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 55 of 74




                                                                    062
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 56 of 74




                                                                    063
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 57 of 74




                                                                    064
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 58 of 74




                                                                    065
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 59 of 74




                                                                    066
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 60 of 74




                                                                    067
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 61 of 74




                                                                    068
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 62 of 74




                                                                    069
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 63 of 74




                                                                    070
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 64 of 74




                                                                    071
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 65 of 74




                                                                    072
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 66 of 74




                                                                    073
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 67 of 74




                                                                    074
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 68 of 74




                                                                    143
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 69 of 74




                                                                    144
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 70 of 74




                                                                    145
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 71 of 74




                                                                    148
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 72 of 74




                                                                    149
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 73 of 74




                                                                    150
Case 1:20-cv-01210-ALC Document 22-1 Filed 06/26/20 Page 74 of 74




                                                                    151
